DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis claims 2 and 3.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of claims 2 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “the parachute is configured within the first flying vehicle until it is deployed when the net interacts with the second flying vehicle” is unclear.  The applicant does not mention this in specification or show it in the drawings.   IT is not understood how the parachute remains in the first vehicle until the net interacts with the second flying vehicle.  Applicant should note that claim 3 is held as indefinite because of their dependency from claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theiss et al (US 2017/0356726) in view of Gilbert (US 6,636,077). 
Regarding claims 1-4 and 19-20, Theiss discloses  a projectile cartridge 19 configured to be removably attached to a first flying vehicle (Fig. 7; via element 5), the projectile cartridge comprising: a net 18; a weight 16 attached to the net, the weight being configured in a receiving cavity in the projectile cartridge that enables a projection of the weight upon firing via a control system on the first flying vehicle (Fig. 6, 7, 8); 
Theiss does not disclose a parachute; and a tether connecting the net to the parachute, wherein the parachute is deployed in connection with an interaction of the net with a second flying vehicle to disable the second flying vehicle due to a drag of the parachute.
Gilbert teaches that it is known in the art to provide net catching devices with a drawstring connected to a tether which is attached to a parachute (Fig. 7, 8, “FIG. 7 shows parachutes 4 being deployed from two of the perimeter masses 3, causing severe tension on drawstring-action sections of web 6, causing forceful closure of web 6 around captured weapon 9.”)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thiess such that the net had a drawstring and parachute, in view of Gilbert, to obtain the desired result of capturing, holding and slowing a threat.  
Applicants should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The combination of Thiess and Gilbert a capable of performing the intended use limitations of claim 3 and 4.  
Regarding claim 5,  Thiess further discloses a weight attached to the projectile, the weight being configured in a releasable configuration in the projectile cartridge (Fig. 6, 7, 8) .
Regarding claim 6,  The combination of Thiess and Gilbert (as applied to claims 1-4 above) further teaches a drawstring configured with the projectile, wherein, after firing the projectile, when tension is applied to the drawstring as the projectile approaches or envelops the second flying vehicle, the tension causes the drawstring to close the projectile down to secure the second flying vehicle (Gilbert: Fig. 6 and 7; “FIG. 7 shows parachutes 4 being deployed from two of the perimeter masses 3, causing severe tension on drawstring-action sections of web 6, causing forceful closure of web 6 around captured weapon 9.”)
Regarding claim 7, Theiss further discloses wherein the projectile comprises a net having one of a circular shape, a hexagonal shape, a rectangular shape, a square shape, a first shape having four corners, a second shape having six corners or a third shape having eight corners (Fig. 1 and 6).
Regarding claim 8, and 10-11, the combination of Thiess and Gilbert further discloses when the net comprises the first shape having four corners, and wherein the drawstring is attached to at least two of the four corners of the net (Thiess Fig 1 and 6; Gilbert Fig. 7 and 8)
Regarding claim 9, Thiess further discloses wherein the weight comprises a first weight and wherein a first string attaches the first weight to a first location of the net, a second string attaches a second weight to a second location of the net, a third string attaches a third weight to a third location of the net, and a fourth string attaches a fourth weight to a fourth location of the net (Thiess Fig. 6).
Regarding claim 17, the combination of Thiess and Gilbert further teaches wherein the drawstring having a first branch attached to a first location of the net, a second branch attached to a second location of the net, a third branch attached to a third location of the net and a fourth branch attached to a fourth location of the net (Gilbert Fig. 7 and 8).
Regarding claim 18, the combination of Thiess and Gilbert further teaches wherein the first branch, the second branch, the third branch and the fourth branch each pass across the net and through a central location of the net and connect to the tether (Gilbert: Fig. 8).

Allowable Subject Matter
Claims 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641